United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.P., Appellant
and
DEPARTMENT OF JUSTICE, FEDERAL
BUREAU OF PRISONS, Anthony, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-1154
Issued: October 26, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On May 11, 2016 appellant filed a timely appeal from a March 23, 2016 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant established more than six percent permanent impairment
of the right lower extremity and six percent permanent impairment of the left lower extremity,
for which he received schedule awards.
FACTUAL HISTORY
OWCP accepted that on or before September 2, 2014 appellant, a 50-year-old drug abuse
treatment specialist, sustained a lumbar sprain, bilateral lumbosacral root lesions, and bilateral
lumbosacral neuritis due to factors of his federal employment. Appellant attributed the
1

5 U.S.C. § 8101 et seq.

conditions to searching and restraining inmates, moving heavy metal furniture during premises
searches, and repetitive running.2
Dr. Michael Boone, an attending Board-certified physiatrist, provided a December 16,
2014 report relating appellant’s complaints of pain, numbness, and weakness in both legs.
Electromyogram (EMG) and nerve conduction velocity (NCV) testing in both legs showed acute,
severe, right L5-S1 and left S1 radiculopathy. On January 28, 2015 Dr. Boone diagnosed “very
severe degenerative and herniated disc disease with spinal stenosis, neural foraminal stenosis,”
causing “acute unstable nerve injury in both legs.”3 He opined that repetitive running, heavy
lifting, and restraining inmates caused or contributed to the diagnosed conditions.
On June 3, 2015 appellant filed a claim for schedule award (Form CA-7). He submitted a
June 3, 2015 report from Dr. Boone, which found that appellant had reached maximum medical
improvement (MMI). Dr. Boone noted that, as the spine was not a scheduled member of the
body under FECA, he used a method described in the July/August 2009 The Guides Newsletter
of the American Medical Association, Guides to the Evaluation of Permanent Impairment
(hereinafter, A.M.A., Guides). Referring to Table 17-44 of the A.M.A., Guides, he found a class
2 diagnosis-based impairment Class of Diagnosis (CDX) for a lumbar herniated disc with singlelevel radiculopathy, equaling 12 percent permanent impairment of the whole person. Dr. Boone
then interpreted the 12 percent whole person impairment using Table 16-10 “to get more or less a
reverse impairment for the lower extremity which yielded 29 percent.”5 He concluded that
appellant had “whole body impairment of 29 percent.”6
An OWCP medical adviser reviewed Dr. Boone’s impairment rating on June 18, 2015.
He explained that, while Dr. Boone mentioned the appropriate rating method as described in the
July/August 2009 The Guides Newsletter, he instead utilized Table 17-4, the lumbar spine
regional grid in the A.M.A., Guides. The medical adviser therefore found that Dr. Boone’s
impairment rating was of no probative value as he used an improper rating method. He noted
that Dr. Boone’s clinical findings lacked “sufficient detail to permit a conversion to a Proposed
Table Two impairment rating based on a records review.” The medical adviser recommended a
second opinion referral to obtain an impairment rating in accordance with the appropriate
portions of the A.M.A., Guides.

2

A November 4, 2005 position description confirmed that the drug abuse treatment specialist position entailed
regular exposure to “physical hazards and dangerous conditions,” and was designated as a law enforcement officer
position.
3

A December 9, 2014 magnetic resonance imaging (MRI) scan showed disc herniations at T8-9 and T9-10, a
central disc protrusion at T10-11, and broad-based disc herniations with neural foraminal narrowing at each level
from T12 to S1.
4

Table 17-4, page 570 of the sixth edition of the A.M.A., Guides is entitled “Lumbar Spine Regional Grid: Spine
Impairments.”
5

Table 16-10, page 530 of the sixth edition of the A.M.A., Guides is entitled “Impairment Values Calculated
From Lower Extremity Impairment.”
6

Dr. Boone submitted progress notes through December 29, 2015 observing continued bilateral pain,
paresthesias, and weakness in the L5 and S1 distributions of both lower extremities.

2

On July 13, 2015 OWCP referred appellant, the medical record, and a statement of
accepted facts (SOAF) to Dr. Joshua P. Herzog, a Board-certified orthopedic surgeon, to obtain a
second opinion regarding the percentage of permanent impairment to the lower extremities
caused by the accepted lumbar conditions. Dr. Herzog provided a January 21, 2016 report,
reviewing the medical record and SOAF. On examination, he found bilaterally positive straight
leg raising tests, paraspinal tenderness to palpation from L3 to S1 bilaterally, moderately
decreased sensation in the L5 distribution bilaterally, and normal strength throughout both legs.
Dr. Herzog diagnosed bilateral L5 radiculopathy and a lumbar strain. He opined that appellant
had attained MMI.
Regarding the left leg, Dr. Herzog referred to Proposed Table 2 of the July/August 2009
The Guides Newsletter, finding a class 1 CDX for a moderate sensory deficit in the L5
dermatome. He found a grade modifier for functional history (GMFH) of 1, a grade modifier for
clinical studies (GMCS) of zero, and no applicable grade modifier for findings on physical
examination (GMPE). Applying the net adjustment formula of (GMFH-CDX) + (GMCS-CDX),
or (1-1) + (0-1), he found a net adjustment of -1, moving the default grade of C to B, equaling
three percent impairment of the left lower extremity. Dr. Herzog found an additional three
percent permanent impairment of the left lower extremity due to mild motor deficits in the L5
distribution, using the same tables and equations as he relied on in assessing sensory impairment.
Using the Combined Values Chart, Dr. Herzog found six percent permanent impairment of the
left lower extremity. He explained that appellant had equivalent findings and test results in the
right leg as for the left. Dr. Herzog therefore assessed six percent permanent impairment of the
right lower extremity for mild sensory and motor deficits in the L5 dermatome, utilizing the
same methods of calculation as for the left leg.
An OWCP medical adviser reviewed Dr. Herzog’s impairment rating on March 3, 2016
and concurred with his findings and calculations.
By decision dated March 23, 2016, OWCP issued appellant schedule awards for six
percent permanent impairment of each lower extremity, based on Dr. Herzog’s opinion. The
period of the award ran from January 21 to September 18, 2016.
LEGAL PRECEDENT
The schedule award provision of FECA7 and its implementing regulations8 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss, or loss of use, of scheduled members or functions of the body. However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides has been adopted by the implementing regulations as the

7

5 U.S.C. § 8107.

8

20 C.F.R. § 10.404.

3

appropriate standard for evaluating schedule losses.9 The effective date of the sixth edition of
the A.M.A., Guides is May 1, 2009.10
Although the A.M.A., Guides includes guidelines for estimating impairment due to
disorders of the spine, a schedule award is not payable under FECA for injury to the spine.11 A
schedule award is not payable for the loss, or loss of use, of a part of the body that is not specifically
enumerated under FECA.12 Moreover, neither FECA nor its implementing regulations provides for
a schedule award for impairment to the back or to the body as a whole. Furthermore, the back is
specifically excluded from the definition of organ under FECA.13
Amendments to FECA, passed in 1960, modified the schedule award provisions to
provide for an award for permanent impairment to a member of the body covered by the
schedule regardless of whether the cause of the impairment originated in a scheduled or
nonscheduled member. Therefore, as the schedule award provisions of FECA include the
extremities, a claimant may be entitled to a schedule award for permanent impairment to an
extremity even though the cause of the impairment originated in the spine.14 The sixth edition of
the A.M.A., Guides does not provide a separate mechanism for rating spinal nerve injuries as
extremity impairment. For peripheral nerve impairments to the upper or lower extremities
resulting from spinal injuries, OWCP’s procedures indicate that The Guides Newsletter, “Rating
Spinal Nerve Extremity Impairment Using the Sixth Edition” (July/August 2009) is to be
applied.15
ANALYSIS
OWCP accepted that appellant sustained a lumbar sprain, bilateral lumbosacral root
lesions, and bilateral lumbosacral neuritis.
Appellant filed a claim for a schedule award on June 3, 2015. In support of his claim, he
provided a June 3, 2015 impairment rating from Dr. Boone, a Board-certified physiatrist.
Dr. Boone utilized Table 17-4 and 16-10 to calculate a “more or less reverse impairment” of the
lower extremities of 29 percent. He also referred to 29 percent whole person permanent
impairment. The Board notes, however, that FECA does not authorize schedule awards for

9

Id. See also Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability
Claims, Chapter 2.808.6 (January 2010); and Part 3 -- Medical, Schedule Awards, Chapter 3.700.2 (January 2010).
10

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.5a (February 2013).
11

Pamela J. Darling, 49 ECAB 286 (1998).

12

Thomas J. Engelhart, 50 ECAB 319 (1999).

13

James E. Mills, 43 ECAB 215, 219 (1991); James E. Jenkins, 39 ECAB 860, 866 (1990).

14

Supra note 12.

15

See G.N., Docket No. 10-850 (issued November 12, 2010); see also Federal (FECA) Procedure Manual, Part 3
-- Medical, Schedule Awards, Chapter 3.700, Exhibit 1, note 5 (January 2010). The Guides Newsletter is included as
Exhibit 4.

4

permanent impairment of the whole person.16 As an OWCP medical adviser explained,
Dr. Boone used an improper rating methodology, as he should have relied on Proposed Table 2
of the July/August 2009 The Guides Newsletter.
OWCP obtained a second opinion on July 13, 2015 from Dr. Herzog, a Board-certified
orthopedic surgeon. Dr. Herzog reviewed the medical record and a SOAF, and provided detailed
findings on clinical examination. He observed sensory and motor deficits in the L5 dermatomes
bilaterally. Referring to Proposed Table 2 of the July/August 2009 The Guides Newsletter,
Dr. Herzog found six percent impairment of the left and right lower extremities due to sensory
and motor impairment in the L5 dermatome caused by the accepted bilateral lumbosacral nerve
conditions. An OWCP medical adviser concurred with Dr. Herzog’s impairment rating and his
method of calculation.
On March 23, 2016 OWCP issued schedule awards for six percent permanent impairment
of each lower extremity, based on Dr. Herzog’s impairment rating as the weight of the medical
evidence. The Board finds that OWCP properly relied on Dr. Herzog’s clinical findings and
impairment rating regarding the lower extremities, as reviewed by the medical adviser. His
opinion was based on a review of the record and SOAF, as well as a detailed examination.
Dr. Herzog applied the appropriate portions of the A.M.A., Guides and The Guides Newsletter to
his clinical findings regarding the lower extremities. OWCP’s medical adviser concurred with
his assessment. Therefore, OWCP’s March 23, 2016 schedule award is proper under the law and
facts of this case.
On appeal, appellant contends that OWCP should have relied on Dr. Boone’s impairment
rating as he was familiar with appellant’s condition, and based his opinion on a thorough clinical
examination and electrodiagnostic testing results. Appellant alleges that Dr. Herzog did not
perform a complete physical examination, and spent only one to three minutes with him. As set
forth above, Dr. Boone misapplied the A.M.A., Guides, and did not provide sufficiently detailed
clinical findings to allow another practitioner to calculate a schedule award. Dr. Herzog
provided detailed clinical findings, and applied the appropriate portions of the A.M.A., Guides to
them.
Appellant may request, at any time, a schedule award or increased schedule, based on
evidence of a new exposure or medical evidence showing progression of an employment-related
condition, resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant had no more than six percent permanent impairment of the
right lower extremity and six percent permanent impairment of the left lower extremity, for
which he received schedule awards.

16

N.D., 59 ECAB 344 (2008).

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated March 23, 2016 is affirmed.
Issued: October 26, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

